In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the New York City Housing Authority appeals from an order of the Supreme Court, Kings County (Aronin, J.), dated November 18, 1991, which granted the application.
Ordered that the order is affirmed, with costs.
The infant petitioner was allegedly injured when he was struck in the eye by a thorn on a tree branch while walking on property maintained by the appellant. Considering that the *738petitioners were not immediately aware of the severity of the injury and that the notice of claim was filed only 11 days after the expiration of the 90-day limit, the Supreme Court did not improvidently exercise its discretion in granting the application to serve a late notice of claim (see, General Municipal Law § 50-e [5]; Raizner v City of New York, 174 AD2d 423; Rosenblatt v City of New York, 160 AD2d 927). Bracken, J. P., O’Brien, Copertino and Hart, JJ., concur.